UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GOLDEO, INC. (Name of small business issuer in its charter) Florida (45-3705327) (State or other jurisdiction of incorporation) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 5100 Washington Street Suite 202 Hollywood, FL 33021 (Address and telephone number of registrant's principal executive offices and principal place of business) Brandon Wynn 5100 Washington Street Suite 202 Hollywood, FL 33021 754-816-6371 (Name, address, and telephone number of agent for service) Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filero Accelerated Filer o Non-accelerated filero Smaller reporting company x Title of Each Class of Securities to be Registered(1)(2) Amount to be Registered Proposed Maximum Offering Price per Security($)(3) Proposed MaximumAggregate Offering Price($)(4) Amount of Registration Fee ($) Shares of Common Stock, no par value $ $ $ Warrants to purchase shares of our common stock (5) Common stock, no par value per share, issuable upon exercise of the warrants(6) $ $ $ Common stock registered for resale by Selling Stockholders $ $ $ TOTAL(7) $ $ Pursuant to Rule 416 under the Securities Act, the shares being registered hereunder include such indeterminate number of shares of common stock as may be issuable with respect to securities being registered hereunder as a result of stock splits, stock dividends, recapitalizations or similar transactions. This registration statement relates to (a) the subscription rights to purchase common stock, no par value per share, and warrants, (b) shares of common stock issuable upon the exercise of the subscription rights, (c) the warrants issuable upon exercise of the subscription rights, (d) shares of our common stock that are issuable upon exercise of the warrants, and (e) shares of common stock previously issued by the Company eligible for resale publically subsequent to registration. This is the initial public offering and no current trading market exists for our stock. Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 of the Securities Act.The price per share and the aggregate offering price for the shares are calculated on the basis of the current maximums anticipated by management at which these securities will be offered. Pursuant to Rule 457(g), no separate registration fee is payable with respect to the warrants being offered hereby since the warrants are being registered on the same registration statement as the securities to be offered pursuant thereto. Calculated pursuant to Rule 457(o) based on an estimate of the proposed maximum exercise price of $0.05 Registration fee has been paid via Fedwire. 2 The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell our shares until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell our shares, and it is not soliciting an offer to buy our shares in any state where the offer or sale is not permitted. We are offering to the public five million (5,000,000) units consisting of three (3) shares of common capital stock, and two (2) warrants with an exercise price of $0.05.Each unit will be offered at $0.01 per unit, on a “best efforts” basis in a “direct public offering” through our Board of Directors. This offering terminates in 12 months after commencement of this offering, on [date]. There are no provisions for the return of funds if only a small number of shares are sold and no minimum subscription amount has been set for these shares to be sold by Goldeo, Inc. and no commissions will be paid for the sale of the 5,000,000 units offered by Goldeo, Inc. The remaining 15,250,000 shares are shares currently held by our selling shareholders herein listed. This is our initial public offering, and no public market currently exists for our shares. The offering price may not reflect the market price of our shares after the offering. There is no minimum purchase requirement for prospective stockholders and no arrangement to place funds in an escrow, trust, or similar account.We do intend to place the funds into a segregated bank account.The segregated account is not an escrow, trust or similar account. 3 An investment in our common stock involves a high degree of risk. You should purchase our common stock only if you can afford a complete loss of your purchase. See “Risk Factors” beginning on page 8 for a discussion of material risks that you should consider prior to purchasing any of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE SUBJECT TO CHANGE. WE MAY NOT SELL OUR SHARES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL OUR SHARES, AND IT IS NOT SOLICITING AN OFFER TO BUY OUR SHARES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. 4 SUBJECT TO COMPLETION, DATED [DATE] PRELIMINARY PROSPECTUS GOLDEO, INC. Up to 5,000,000 Units consisting of 3 shares of Common Stock and 2 Warrants to Purchase up to 10,000,000 Shares of Common Stock Price per Unit: $.01 Exercise Price per Warrant: $0.05 Total cash proceeds if all units are sold: $50,000 Total cash proceeds if all warrants are exercised: $500,000 This is our initial public offering. We are offering up to 5,000,000 units consisting of 3 shares of common stock and 2 warrants to purchase a share of common stock for an exercise price of $0.05.Each Unit will be offered at a price of $0.01 per Unit. We will offer the Units ourselves and do not plan to use underwriters or pay any commissions. The Units will be offered and sold by our Board of Directors. There is no trading market for our common stock. The offering is being conducted on a self-underwritten, best effort basis, which means our Board of Directors will attempt to sell the shares. This Prospectus will permit our President to sell the units directly to the public, with no commission or other remuneration payable to him for any units he may sell. The President will sell the units and intends to offer them to friends, family members and business acquaintances.In offering the securities on our behalf, he will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934.We intend to open a standard, non-interest bearing, bank checking account to be used only for the deposit of funds received from the sale of the units in this offering. The units will be offered at a price of $0.01 per unit for a period of one hundred and eighty (180) days from the effective date of this prospectus, unless extended by our board of director for an additional 90 days. The offering will end on [insert date] (date to be inserted in a subsequent amendment). The purchase of our shares involves substantial risk. See "risk factors" beginning on page 8 for a discussion of risks to consider before purchasing our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus.Any representation to the contrary is a criminal offense. Price to the Public Underwriting Discounts and Commissions Proceeds to Goldeo, Inc. Per Unit . $ $ $ Per Warrant Exercised $ $ $ TOTAL $ $ Goldeo, Inc. is a corporation incorporated in the state of Florida, in October of 2011, the operations of which comprise the development of an online market place for the peer-to-peer exchange of precious metals and other commodities. Goldeo, Inc. is seeking to raise an initial $50,000.00, with warrants available to potentially raise an additional $500,000.00, through the offering to fund continued development of our online marketplace platform, marketing, and other development stage expenses THE DATE OF THIS PROSPECTUS IS [IDATE] 5 Table of Contents I. Prospectus Summary 7 II. Summary Financial Information . 7 III. Risk Factors . 8 IV. Special Note Regarding Forward Looking Statements . 15 V. Capitalization . 16 VI. Use of Proceeds . 16 VII. Determination of Offering Price . 17 VIII. Dilution . 17 IX. Plan of Distribution and Terms of Offering . 19 X. Legal Proceedings . 21 XI. Directors, Executive Officers, Promoters and Control Persons . 22 XII. Security Ownership of Management and Certain Beneficial Owners . 22 XIII. Description of Securities . 22 XIV. Interest of Named Experts and Counsel . 23 XV.
